DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s response filed on 06/14/2021.
	 
	Claims 1, 8, 15, and 18 are amended; and claims 2-7, 9-14, 16, 17, 19, and 20 are unchanged; therefore, claims 1-20 remain presently pending in the application, of which, claims 1, 8, and 15 are presented in independent form.
	 
In light of Applicant’s amendments, the objection to claim 18 is withdrawn.

In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 101 abstract idea are withdrawn.

In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 103 are withdrawn.

Specification
The amended specification submitted on 06/14/2021 is accepted.

Allowance
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach “access a dataset that includes a first field, a second field, and a third field; combine the first field with the second field to generate a fourth field; generate a set of compound keys that is outside the fourth field and that includes two or more compound keys each comprised of a different combination of one of at least two identifiers for the first field and the second field with one of at least two values for the third field; assign a corresponding compound key of the set of compound keys to each value of the fourth field; and determine a total number of unique values of the fourth field for each value in the third field across a plurality of distributed servers of the system that respectively process dataset partitions comprising the dataset, each value in the third field being included in a single one of the dataset partitions, based at least in part on the set of compound keys, as the multiple distinct counts.” (in combination with the other limitations of the independent claims). 
Additionally, the claims have been reviewed for compliance with §101 under Alice analysis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785.  The examiner can normally be reached on MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/EC/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165